Citation Nr: 0126022	
Decision Date: 11/07/01    Archive Date: 11/13/01	

DOCKET NO.  01-00 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease (DJD) of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
October 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating determination of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for DJD of the left knee and 
assigned a 10 percent rating under Diagnostic Code (DC) 5003.  
The veteran has since changed his address, and the Waco, 
Texas RO currently has jurisdiction of the veteran's claims 
file.   

In a March 2001 statement, the veteran noted that both of his 
service-connected knees had worsened.  The RO has not yet 
addressed the issue of entitlement to an increased evaluation 
for the service-connected right knee disability, and this 
issue is not before the Board at this time.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to this claim under both 
the new and old criteria for the evaluation of claims.  All 
available, relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has unsteadiness from locking of the knee, 
which is productive of no more than slight impairment. 

3.  The veteran has limitation of flexion of the left knee 
that is reported to be as bad as 45 degrees, due to pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected left knee disability, DJD, based on 
limitation of motion have not been met.  The criteria for a 
separate 10 percent evaluation for lateral instability of the 
left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As noted in the VA examination dated March 1999, the veteran 
injured his left knee while playing basketball and running 
during service.  He developed a bone spur.  In February 1997, 
he underwent an arthroscopy as well as an open resection of 
the bone spur.  In March 1999, it was noted that he continued 
to have occasion episodes of locking.  He denied any swelling 
or giving away.  It was noted that he utilized a brace on the 
left knee with exercise.  

Physical examination of the left knee in March 1999 noted a 
left knee scar from surgery.  Mild tenderness to palpation 
along the joint line and some mild "pseudo" laxity and 
valgus stress were noted.  No anterior or posterior 
instability was indicated at that time.  Mild patellofemoral 
crepitus was indicated.  No effusion was noted and the range 
of motion was found to be "normal."  The veteran was 
diagnosed with moderate degenerative joint disease of the 
left knee.  

In November 1999, the veteran reported that due to the 
severity of pain in his left knee he was unable to perform 
his duties as a food service supervisor.  It was indicated 
that pain and locking in his left knee had increased 
drastically.  It was also noted that he was unable to stand 
for long periods of time.  

At an evaluation held in February 2000, it was reported that 
the veteran had "locking sensations, especially in the 
morning when he gets up."  He had difficulty turning while 
in bed.  The knee had locked on multiple occasions.  It was 
noted that he hears cracking and popping sensations 
constantly.  Occasional swelling was also reported.  A 
magnetic resonance imaging (MRI) of the left knee in 
February 2000 revealed that the anterior and posterior 
cruciate ligaments were unremarkable.  Increased signal 
intensity within the substance of the posterior horn of the 
lateral meniscus and extension of the meniscal tear into the 
inferior articular surface (with a moderate amount of joint 
effusion) was found.  The tendons and ligaments were 
unremarkable.  The impression indicated a tear of the lateral 
meniscus posterior horn, Type III, associated with a moderate 
amount of effusion.  Clinical correlation was recommended.  

In March 2000, the veteran contended that since his left knee 
surgery the knee had not become any better.  It was indicated 
that he had to quit two jobs because of left knee pain.  

In November 2000, the veteran questioned the findings of the 
recent VA examination.  It was stated that the examination 
did not mention some of the problems he had with his left 
knee.  The veteran contended that his left knee would not 
flex beyond 45 degrees.  It was also noted that the left knee 
locked.  

Additional outpatient treatment reports were obtained by the 
RO or submitted by the veteran.  They continue to note 
sporadic treatment for the left knee condition.  

In January 2001, the veteran underwent surgical treatment for 
his left knee disability.  In light of this treatment the RO, 
in a June 2001 rating determination, awarded the veteran a 
temporary total disability evaluation for convalescent 
purposes from January 26th, 2001, until March 1st, 2001.  The 
veteran testified at his August 2001 hearing that he was 
satisfied with this action.  Hearing transcript (T.), 7.  

In a July 2001 VA examination, no effusion or swelling was 
found.  It was indicated that there was some self-limitation 
on flexion on his range of motion test.  Otherwise, it was 
noted that the veteran came out to full extension and had an 
approximately 10-degree difference in the flexion of the left 
as compared to the right knee (with close observation and 
working with the veteran).  There was no instability 
appreciated at that time.  X-ray studies revealed normal 
joint space in the medial, lateral and retropatellar space.  
The examiner's impression indicated a status post arthroscopy 
with overall "excellent" results.  

At a hearing held before the undersigned in August 2001, the 
veteran waived RO consideration of the additional evidence 
submitted at that time.  At this time, he noted difficulties 
with stiffness and locking in the left knee.  Medication used 
to treat the swelling was also noted.  The veteran contended 
that one of the VA examinations did not consider limitation 
of motion caused by pain.  He also reported that his knee 
would occasionally give away.  

Analysis

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001), 66 Fed. Reg., No. 168, 
45620-45632 (Aug. 29, 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they are codified in title 38 of the 
United States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA has further published final regulations implementing the 
VCAA.   66 Fed Reg. 45620 (August 29, 2001).  As VA noted, 
with exceptions concerning claims to reopen following prior 
final denials not pertinent to this matter, "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  Thus, the 
clear intent of the rule making was merely to implement the 
statutory provisions, not to create any additional 
substantive rights.  Accordingly, it follows that if the 
requirements of the VCAA are satisfied, so are the 
requirements of the VCAA regulations.

In evaluating this case, the Board must note that it has 
reviewed multiple VA evaluations of the veteran's left knee 
disability.  There is no indication of additional medical 
evidence that would support the veteran's case that has not 
already been obtained by the RO or submitted by the veteran 
himself.  Consequently, the Board finds that the VA has met 
or exceeded the obligations of both the new and old criteria 
regarding the duty to assist regarding this claim.  The RO 
has obtained all pertinent records regarding this issue and 
the veteran has been effectively notified of the evidence 
required to substantiate his claim.  There is no indication 
of existing evidence that could substantiate the claim that 
the RO has not obtained.  The veteran has also been fully 
advised of the status of the efforts to develop the record as 
well as the nature of the evidence needed to substantiate 
this claim in multiple communications from the RO.  He and 
his representative further plainly show through their 
statements and submissions of evidence that they understand 
the nature of the evidence needed to substantiate this claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  

Degenerative arthritis (Diagnostic Code 5003) established by 
x-ray findings will be rated on the basis of limitation of 
motion of the appropriate diagnostic code for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such  major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasms, or 
satisfactory evidence of painful motion.  

The RO has primarily evaluated the veteran's condition under 
Diagnostic Code 5003 and 5260 (limitation of flexion of the 
leg).  Under Diagnostic Code 5260, a noncompensable 
evaluation is assigned when flexion is limited to 60 degrees.  
Flexion limited to 45 degrees warrants a 10 percent 
evaluation, flexion limited to 30 degrees warrants a 
20 percent evaluation, and flexion limited to 15 degrees 
warrants a 30 percent evaluation.  Under 38 C.F.R. § 4.17a, 
Diagnostic Code 5261 (limitation of extension of the leg), 
extension of the knee limited to 45 degrees warrants a 
50 percent evaluation.  Extension limited to 30 degrees 
warrants a 40 percent evaluation, extension limited to 
20 degrees warrants a 30 percent evaluation, extension 
limited to 15 degrees warrants a 20 percent evaluation, 
extension limited to 10 degrees warrants a 20 percent 
evaluation, and extension limited to 5 degrees warrants a 
noncompensable evaluation.

In this case, the veteran had normal range of motion of the 
left knee on VA examination in 1999.  Subsequent examination 
in 2001, as well as other medical treatment records, do not 
show limitation of motion to a compensable degree.  Thus, the 
veteran's actual, demonstrated range of motion does not 
provide for a compensable rating under DC 5260.  However, the 
"claimant's painful motion may add to the actual limitation 
of motion so as to warrant a rating under DC 5260 or DC 
5261."  VAOPGCPREC 9-98 (August 14, 1998).  That is, the 
Board must take into consideration the veteran's difficulties 
with pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40 and 4.45.  With regard to the effects of 
pain, the veteran himself has indicated a limitation of 
flexion to 45 degrees, and such impairment warrants a 
10 percent evaluation for limitation of flexion of the leg 
under Diagnostic Code 5260.  As discussed above, there is 
otherwise no documentation in the various examination reports 
or treatment records that indicates a greater degree of 
limitation of flexion or extension of the left knee.  
Accordingly, the Board does not find a basis under either 
Diagnostic Code 5261 or 5260 to award the veteran an 
evaluation beyond 10 percent.  

This does not end the Board's discussion of this case.  In 
VAOPGCPREC 23-97, the VA General Counsel held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (other impairment of the knee).  Under 
Diagnostic Code 5257, with severe recurrent subluxation or 
lateral instability, a 30 percent evaluation is warranted.  
Moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation, and slight recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  The General Counsel has noted that a separate 
rating must be based upon additional disability.  When a knee 
disorder has been rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or 5261 in order to obtain the separate rating for 
arthritis.  If the veteran does not meet at least the 
criteria for a zero percent rating under Diagnostic Code 5260 
or Diagnostic Code 5261, there is no additional disability 
for which a rating may be assigned.

The Board has considered whether the veteran is entitled to 
separate ratings under Diagnostic Codes 5003 and 5257.  As 
noted above, the Board finds that the veteran is shown to 
have limitation of motion to a compensable degree under DC 
5260.  Further, the Board finds that the evidence is 
sufficient to conclude that the veteran has impairment of the 
left knee due to instability of a slight degree.  In this 
case, the undersigned has had the opportunity to review the 
veteran's testimony at a hearing held in August 2001, as well 
as the examination reports.  At that time of the hearing, the 
veteran provided credible testimony regarding difficulties 
with his left knee, including locking and giving away of the 
left knee, for which he used a brace.  T. 8.  This evidence 
is supportive of a rating based on instability.  

A review of the medical reports includes medical evidence 
both for and against a rating based on recurrent subluxation 
or lateral instability.  At the March 1999 VA examination, 
some mild "pseudo" laxity was noted (for) but no anterior 
or posterior instability was shown (against).  Consistent 
with the veteran's testimony in 2001 was a prior statement 
from him in November 1999 in which he mentioned knee locking 
(for).  However, despite continued complaints in February 
2000, MRI testing was negative for ligamentous abnormalities 
(against).  Ultimately, the veteran underwent surgery.  On 
subsequent VA examination, no instability was appreciated, 
postoperative.  However, the veteran reported locking and 
stiffness related to wobbliness or give-way of the knee at 
his hearing in 2001.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  With 
the evidence in relative equipoise pertinent to the degree of 
disability or any other point, reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. § 3.102 (1999).  In this 
case, the Board finds that reasonable doubt will be resolved 
in the veteran's favor with regard to finding a slight 
impairment of recurrent subluxation or lateral instability.  
Therefore, a separate 10 percent rating under DC 5257 is 
warranted.  Given the absence of corroborating medical 
findings that justify a greater degree of severity, more than 
10 percent under DC 5257 is not appropriate.  The Board notes 
that Diagnostic Code 5257 is not predicated on loss of range 
of motion; thus, §§ 4.40 and 4.45, with respect to pain, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board also notes that the veteran has surgical scars on 
the left knee.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 and 7805 (2001) pertain to scars.  A 
10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration under Diagnostic 
Code 7803.  Diagnostic Code 7804 provides that a 10 percent 
disability evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  
Diagnostic Code 7805 otherwise provides that a rating for 
scars is based upon the limitation of function of the 
affected part.  38 C.F.R. § 4.118.  

This medical evidence of record not show any type of 
disability, including residual functional impairment, pain, 
tenderness or ulceration, associated with the scarring.  As 
no medical examiner relates symptoms to the scarring, a 
separate rating under DC 7803-7805 is not warranted.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
held that evidence to be considered in the appeal of initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
this decision, the Court discussed the concept of "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

In this case, the Board finds that there is no variant in the 
severity of the service-connected disability during the 
appeal period beyond 20 percent (two 10 percent evaluations).  
Accordingly, the Board does not find that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period in 
question.  

The Board has also considered the issue of whether an 
extraschedular evaluation is warranted.  After a review of 
the record, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321(a) (2001).  In the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1)(2001).   

The Board recognizes the previous statements and testimony 
recently presented by the veteran raised the consideration of 
an extraschedular rating.  With respect to this claim, the 
Board observes that in light of Floyd v. Brown, 9 Vet. App. 
88 (1996), the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In this case, the veteran was provided with 
the text of the criteria for an extraschedular rating in the 
statement of the case of October 2000.  The RO chose not to 
refer the veteran's claim for an extraschedular rating.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the Board concurs that the veteran's left knee 
disability is neither unusual nor exceptional as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent periods of 
hospitalization because of his service-connected disability, 
or interference with employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment. 

During the examination of July 2001, the veteran reported 
that he worked as a probation officer.  The examiner noted 
that the veteran requested the need for more documentation 
with regard to his compensation situation.  However, there 
was no particular mention of interference with his job 
requirements, nor did the examiner make any findings that 
indicated such interference.  The examiner made no indication 
that there were any limitations that affected the veteran's 
current employment.  No other medical evidence otherwise 
points to a degree of interference with employment that is 
not otherwise contemplated by the regular rating criteria.  
The Board finds, therefore, that there is insufficient 
documentation in the record that the veteran's service-
connected left knee disorder presents such an unusual 
disability picture that the regular rating criteria are 
precluded.  Rather, the symptoms and complaints described 
appear to fall squarely with what is reflected in the rating 
criteria that encompasses industrial impairment.  What the 
veteran has not shown in this case is that his left knee 
disability, in and of itself, results in unusual disability 
or impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.    

Hence, no basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits, or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation for 
left knee disability.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 10 percent for DJD of the left knee 
based on limitation of motion is denied.

A separate 10 percent evaluation is granted for instability 
of the left knee.  To that extent, the appeal is granted, 
subject to the regulations governing the payment of monetary 
benefits.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

